Citation Nr: 0518499	
Decision Date: 07/07/05    Archive Date: 07/14/05	

DOCKET NO.  04-07 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Carl T. Hayden VA Medical 
Center (VAMC) in Phoenix, Arizona



THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
veteran on March 28, 2003, at the Del E. Webb Memorial 
Hospital Emergency Room.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and JP


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran is reported to have had active military service 
from June 1966 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Phoenix, Arizona, which denied the veteran's request for 
payment of the cost of unauthorized medical treatment he 
received at a private emergency room in March 2003 under 
38 U.S.C.A. § 1725 (West 2002).  Because the record forwarded 
from the VAMC is inadequate to perform an appellate review of 
the issue presented on appeal, this case must be remanded to 
the VAMC for additional evidentiary development.


REMAND

In accordance with the laws and regulations governing the 
function and jurisdiction of the Board, the Board is 
specifically required to issue decisions that are in writing, 
set forth the issue(s) under appellate consideration, include 
separately stated findings of fact and conclusions of law on 
all material issues of fact and law presented on the record, 
and the reasons and bases for those findings and conclusions.  
38 U.S.C.A. § 7104(d) (West 2002); 38 C.F.R. § 19.7(b) 
(2004).  

The veteran in this appeal has claimed entitlement to payment 
of the cost of unauthorized private emergency room expenses 
based upon 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1000-1008 (2004).  This law and regulation sets out a 
series of multiple preconditions, each of which must be met, 
before VA will reimburse a veteran for the cost of private 
emergency medical services.  

The decision by the VAMC in this case only addresses one of 
these multiple preconditions, concluding that VA facilities 
were, in fact, feasibly available, thus denying the veteran's 
claim.  There is, however, an inadequate basis in the record 
for this conclusion, because it is based solely on a 
checkmark made upon a standard form (albeit a checkmark by an 
apparent physician), and otherwise entirely lacking in any 
statement of reasons and bases supporting that checkmark 
(conclusion that VA facilities were feasibly available).  

A discussion of whether a VA or other Federal facility was 
"feasibly available" necessarily includes consideration of 
both (1) the geographic travel distances involved, including 
consideration of any exceptionally inclement weather, 
traffic, etc., and (2) the relative emergent nature of the 
medical problem presented in any individual case (i.e., 
traveling some miles farther to a VA facility might be 
reasonable for a broken arm, when traveling the same distance 
for a severed limb might not be reasonable).  

The evidence on file in support of a conclusion that VA 
facilities were feasibly available consists solely of a 
checkmark on a form by an apparent medical professional.  
Although medical judgment is necessary for an adequate answer 
to this question, a checkmark, in the absence of any 
statement of reasons and bases, is entirely inadequate as a 
basis to support the conclusion.  

The VAMC folder forwarded to the Board is entirely silent for 
any information, consideration, or discussion of the relative 
distances traveled from the point of the veteran's injury, to 
the point of the private medical care, versus travel to the 
Phoenix VAMC.  The local VAMC is certainly in a much better 
position to provide such information for Board consideration.  

The other question presented on the issue of whether VA 
facilities were "feasibly available" is whether, given the 
nature and seriousness of the veteran's injuries, travel of 
the farther distance to the VAMC in Phoenix would have been a 
medically sound judgment.  The veteran himself as a lay 
person is not competent to provide such medical opinion, yet 
he certainly is competent to provide a subjective description 
of his symptoms.  He has done so in multiple statements and 
hearing testimony.  Additionally, the emergency room records 
of the veteran's treatment do provide competent evidence of 
the injuries the veteran sustained.  

These records indicate that he had a laceration and hematoma 
on the left side of the face, with a left zygomatic arch 
fracture and thickening of the left maxillary sinus.  There 
was pain and blood, but no loss of consciousness, and no 
apparent injury to the left eye itself.  Assuming, without 
presently conceding, that these injuries were emergent enough 
to justify a trip to some emergency room, the question 
presented is whether the nature of these injuries made travel 
of the farther distance to the VAMC in Phoenix a medically 
sound judgment.  

38 C.F.R. § 17.1002(b) provides the test to be applied for a 
determination of whether an injury was "emergent in 
nature."  That is, treatment is for a condition of such 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health that a prudent 
lay person who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
function, or serious dysfunction of any bodily organ or part.  
The Board notes that the standard form of the VAMC is checked 
indicating that this was considered an injury which was 
"emergent in nature."  There is, however, also a complete 
absence of any reasons and bases for this finding (though it 
should be noted that a finding in the veteran's favor need 
not necessarily have adequate reasons and basis, as must any 
finding against or in denial the veteran's claim).  

A proper determination of whether the veteran's claimed 
private medical expenses should be borne by VA, must include 
a competent written statement by a health care provider 
(preferably a doctor) which discusses both the emergent 
nature of the veteran's injuries (including a determination 
of whether these injuries were "emergent," as defined in 
the regulation), and also a discussion of the relative 
geographic distances necessary to be traveled from the point 
of injury to the point of the VAMC (for the purpose of 
determining whether VA facilities were in fact "feasibly 
available," when considering both the emergent nature of the 
veteran's injury together with the relative additional 
distance necessary to seek care at the VAMC).  

There is nothing in the governing laws and regulations which 
requires VA to provide a decision on a claim for unauthorized 
medical expenses which discusses each and every precondition 
for payment of those expenses contained in the laws and 
regulations.  Assuming that a veteran's claim fails to meet 
any particular one of the prerequisite criteria, that claim 
may rightfully be denied, so long as the evidence on file 
adequately demonstrates in an objective manner that the 
veteran fails to meet the particular prerequisite.  For 
example, such claims are often denied because a veteran was 
not enrolled in the VA health care system, or if he was, had 
not received medical services under the authority of 
38 U.S.C.A., Chapter 17, within the 24-month period preceding 
the furnishing of private emergency treatment.  

With respect to the question of whether the veteran might be 
eligible for reimbursement under 38 U.S.C.A. § 1728 (West 
2002), the VAMC folder indicates that the veteran is not 
presently service connected for any disease or injury related 
to service.  The Board is required to make its own 
independent determinations with respect to all findings and 
conclusions and a determination of whether the appellant in 
this case qualifies as a "veteran" for VA purposes and 
whether he is at present service connected for any 
disability.  Verification of his service-connected status 
should be provided

For these reasons and bases, the case is REMANDED to the VAMC 
for the following action:

1.  The veteran should be advised in a 
letter that, if he otherwise meets the 
prerequisite for payment of unauthorized 
private emergency care with proper 
enrollment in the VA health care system 
and treatment within the 24-month period 
preceding such care, the essential 
evidence necessary to substantiate his 
claim would be a competent clinical 
opinion to the effect that the injuries 
he received in the softball game in March 
2003 were, in fact, emergent in nature 
(as defined at 38 C.F.R. § 17.1002(b)), 
and that VA facilities, some additional 
21.7 miles distance and some 
41 additional minutes travel time (if 
these Board-determined estimates are 
accurate) were not "feasibly 
available," given the nature of those 
injuries.  Any additional evidence 
submitted by the veteran must be added to 
the claims folder.

2.  Thereafter, the VAMC folder must be 
referred to a medical doctor for the 
provision of an opinion as to whether the 
veteran's injuries received on March 28, 
2003, were emergent in nature in 
accordance with 38 C.F.R. § 17.1002(b) 
and, if so, in consideration of the 
relative emergent nature of those 
injuries, whether Phoenix VAMC was in 
fact "feasibly available" considering 
the additional distance and time 
necessary for the veteran to be 
transported to receive such treatment at 
that facility.  This medical opinion must 
include consideration and discussion of 
both the veteran's statements and 
testimony and the objective medical 
records on file of the veteran's actual 
injuries and treatment received at the 
Del E. Webb Memorial Hospital.  If the 
medical doctor providing this clinical 
statement with opinions concludes that 
the veteran's injuries in March 2003 were 
emergent in nature and of sufficiently 
urgent nature that the additional travel 
time and distance necessary to the 
Phoenix VAMC made that facility not 
"feasibly available," then the 
physician should also review the private 
emergency treatment records to determine 
whether there came a time during such 
treatment that the initial emergency 
evaluation and treatment resulted in the 
veteran being stabilized, at which point 
further medical expenses from that 
private facility may not be paid (see 
38 C.F.R. § 17.1002(d)).  

3.  Verification of whether the veteran 
has a service-connected disability must 
be associated with the claims folder.

4.  After completing the above 
development, VAMC adjudication personnel 
should again address the veteran's claim 
for payment of private emergency care 
treatment in accordance with the 
governing laws and regulations.  If the 
decision is not to the veteran's 
satisfaction, a supplemental statement of 
the case must be issued, and the veteran 
must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


